Order unanimously affirmed, without costs. Memorandum: Special Term properly denied plaintiffs’ motion for summary judgment made pursuant to CPLR 3212 (subd [c]). While there is no question that defendants are liable for the reasonable value of
*993the necessary legal services rendered by plaintiffs to their assignors, the legal services provided have not been specified and it has not otherwise been established sufficiently that the services were necessarily rendered. Thus we are unable to conclude as a matter of law that defendants must pay for all of the services rendered by plaintiffs (see CPLR 3212, subd [b]). Moreover, the issue of damages is so closely related to that of liability that proof on an assessment would be substantially the same as proof on a trial and thus neither the time nor effort of the court or the litigants would be conserved by resort to summary judgment (see People v Record Club of Amer., 51 AD2d 709; McMahon v PBster, 49 AD2d 729, 730; Williamson v Ditmars Theatre, 30 AD2d 785; Harold Ohringer, Inc. v Kass, 28 AD2d 1117; Schwartz v New England Mut. Life Ins. Co. of Boston, 20 AD2d 688). (Appeal from order of Erie Supreme Court—summary judgment.) Present— Moule, J. P., Cardamone, Simons, Dillon and Goldman, JJ.